                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 In Re: RFC and ResCap Liquidating Trust         Court File No. 13-cv-3451 (SRN/HB)
 Litigation


 This document relates to:
                                                                ORDER
 ResCap Liquidating Trust v. Primary
 Residential Mortgage, Inc., No. 16-cv-
 4070 (SRN/HB)


       This matter came before the Court regarding a need for clarification of the evidence

in the record with respect to the recent bench trial between the parties. On March 3, 2020,

before trial concluded, Defendant Primary Residential Mortgage, Inc. (PRMI) offered

several exhibits into evidence in connection with the deposition testimony of Lori

Zaloumis. (See TT Vol. X [Doc. No. 5488] at 1981–83.) Among others, three of those

exhibits—DTX-233, DTX-234, and DTX-235—were offered subject to objections by

Plaintiff ResCap, and accordingly were not received into evidence at that time. (See id. at

1982 (noting the exhibits were offered subject to the plaintiff’s objections and the Court’s

ruling on those objections).) Later that same day, ResCap withdrew its objections to those

three exhibits. (See PRMI Mar. 3, 2020 Letter to the Court [Doc. No. 5463].) However,

despite the withdrawal of ResCap’s objections, DTX-233, DTX-234, and DTX-235 were

never formally accepted into evidence on the record.

       On March 19, 2020, the Court reached out to counsel for both parties to confirm

their understanding of the above events. By e-mail, both parties agreed that the above
summary is correct, and that ResCap had no objections to DTX-233, DTX-234, and DTX-

235. Accordingly, IT IS HEREBY ORDERED THAT DTX-233, DTX-234, and DTX-

235 are received into evidence and are part of the trial record.



Dated: March 24, 2020                                    s/Susan Richard Nelson
                                                         SUSAN RICHARD NELSON
                                                         United States District Judge
